      Case 1:17-cv-11633-DJC Document 258 Filed 03/12/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                             Civil Action No. 1:17-cv-11633

           Plaintiff,

     v.

NAVELLIER & ASSOCIATES, INC.,
and LOUIS NAVELLIER,

           Defendants.




DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S FEBRUARY
  13, 2020 ORDER (DKT# 252) GRANTING PARTIAL SUMMARY JUDGMENT TO
                                PLAINTIFF




                                      -1-
         Case 1:17-cv-11633-DJC Document 258 Filed 03/12/20 Page 2 of 3




       Defendants, Navellier & Associates, Inc. (“NAI”) and Louis Navellier (“Mr. Navellier”)

collectively (“Defendants”) hereby respectfully move pursuant to Rule 59 of the Federal Rules of

Civil Procedure for reconsideration (new trial) of the Court’s February 13, 2020 Order (Dkt #252)

granting Plaintiff’s (SEC’s) motion for partial summary judgment. The motion for reconsideration

is brought on the grounds that this Court’s decision was manifestly erroneous and contrary to the

law in, among other things, there was no undisputed evidence or proof that the allegedly false

statements that were alleged to violate §206(1) and §206(2) of the Investment Advisers Act were

in fact false. It was therefore a manifest error of law and fact to grant partial summary judgment

as to Counts One and Two.

               It was also manifest error for the Court on a partial summary judgment motion to

weigh the disputed evidence and determine the disputed legal and factual issues of “knowledge”

and “intent” (scienter) and materiality rather than allow the jury to decide those issues.

       In support of their motion, Defendants submit a memorandum, with exhibits, a declaration,

and a proposed order.



                             LOCAL RULE 7.1 CERTIFICATION

       I certify that counsel for the parties conferred on February 13 and 20, 2020 and have

attempted in good faith to resolve or narrow the issues raised by this motion. The parties were

unable to do so.



Dated: March 12, 2020                                         By: /s/ Samuel Kornhauser
                                                                     Samuel Kornhauser



                                                 -2-
         Case 1:17-cv-11633-DJC Document 258 Filed 03/12/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document was filed on this date through the ECF system and will

be sent to the registered participants as identified on the Notice of Electronic Filing (NEF) as of




March 12, 2020                                        By: Dan Cowan

                                                          Dan Cowan




                                                -3-
